Exhibit 5.1 [Letterhead of McGuireWoods LLP] March 23, 2016 Park Sterling Corporation 1043 E. Morehead Street, Suite 201 Charlotte, North Carolina 28204 Re: Registration Statement on Form S-8 Shares of Common Stock of Park Sterling Corporation Pursuant t o the Park Sterling Corporation 201 0 Stock Incentive Plan Ladies and Gentlemen: We have acted as counsel to Park Sterling Corporation, a North Carolina corporation (the “ Corporation ”), in connection with the Registration Statement on Form S-8 (the “ Registration Statement ”) that is being filed on the date hereof with the Securities and Exchange Commission (the “
